Relator has been indicted in the Twenty-Fifth district court for the parish of Plaquemines *Page 44 
on fifteen charges for cattle stealing and on eight charges for altering the mark or brand of cattle. The bail bond in each case was fixed by the district judge at $2,000, or a total of $46,000.
The Constitution of this state provides that, "Excessive bail shall not be required," and that, "All persons shall be bailable by sufficient sureties," except "persons charged with capital offense where the proof is evident or the presumption great." Const. 1921, art. 1, § 12.
The offense of cattle stealing in this state is a felony punishable by imprisonment in the state penitentiary for not less than one nor more than five years; and altering the mark or brand of cattle is a felony, punishable by imprisonment in the state penitentiary for not more than two years and a fine not exceeding $1,000.
The judge should take into consideration each case by itself in determining the amount of bail; and the determination of what is disproportionate to the offense involved depends on the moral turpitude of the crime, the danger resulting to the public from the commission of such offenses, and the punishment imposed or authorized by law therefor. State v. Hopson, 10 La. Ann. 550; State ex rel. Chandler, 45 La. Ann. 696, 702, 12 So. 884.
Although in the matter of the amount of bond required, the judge of the district court has large discretion, yet, in the present case, the amount of bail is manifestly excessive. State v. Gomilla, 131 La. 286, 59 So. 402. *Page 45 
We are of the opinion that a bail bond of $500 in each of the fifteen cases for cattle stealing, and a bail bond of $250 in each of the eight cases for altering the mark or brand of cattle, will be adequate to secure the presence of relator, who is a butcher, at the trial of the indictments returned against him.
For the reasons assigned, the rule nisi herein issued is made absolute, and relator's application to have the amount of bail reduced is granted to the extent of permitting relator to obtain his liberty, after he shall have furnished bonds in the fifteen indictments for cattle stealing in the sum of $500 each, and bonds in the eight indictments for altering the mark or brand of cattle in the sum of $250 each, to the satisfaction of the trial judge, with all the required conditions, to which amount bonds in the sum of $46,000 heretofore required of relator are reduced.